Case 1:18-cv-23576-KMW Document 222 Entered on FLSD Docket 02/12/2020 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
Case No. 18-23576-CIV-WILLIAMS

AM GRAND COURT LAKES, LLC, ef al.
Plaintiffs, oo,

V.

ROCKHILL INSURANCE COMPANY,

Defendant. -

. ORDER
THIS MATTER is before the Court on Defendant Rockhill Insurance Company’s

 

motion for judgment as a matter of law. (DE 186). Plaintiffs AM Grand Court Lakes LLC
and AM 280 Sierra Drive LLC filed a response, in which they also requested a directed
verdict, (DE 208) and Defendant filed a reply (DE 211).

On November 22, 2019, following a jury trial, the jury rendered a verdict in favor of
Plaintiffs, finding the total damages sustained by Plaintiffs to be $9,280,000. (DE 202).
Defendant moves for entry of judgment as a matter of law, requesting that the Court enter
judgment in its favor and against Plaintiffs. (DE 186). Federal Rule of Civil] Procedure
50(b) allows a party to renew a motion for judgment as a matter of law made pursuant to
Rule 50(a) following entry of a jury verdict. Rule 50(b) provides, in pertinent part, as

_ follows:

(b) Renewing the Motion After Trial; Alternative Motion for a New Trial.
If the court does not grant a motion for judgment as a matter of law made
under Rule 50(a), the court is considered to have submitted the action to
the jury subject to the court’s later deciding the legal questions raised by the
motion. .. . In ruling on the renewed motion, the court may:
Case 1:18-cv-23576-KMW Document 222 Entered on FLSD Docket 02/12/2020 Page 2 of 2

(1) allow judgment on the verdict, if the jury returned a verdict; (2) order a
new trial; or (3) direct the entry of judgment as a matter of law.

When considering a Rule 50(b) motion, the court must consider the evidence |
presented at trial, drawing all reasonable inferences in favor of the non-moving party.
Cleveland v. Home Shopping Network, Inc., 369 F.3d 1189, 1192-93 (11th Cir. 2004).
“Credibility. determinations, the weighing of the evidence, and the drawing of legitimate

_ inferences from the facts are jury functions, not those of a judge.” /d. (citing Reeves v.
Sanderson Plumbing Products, 530 U.S. 133, 148-151 (2000)). Defendant’s motion
should not be granted “if there was any legally sufficient basis for a reasonable jury to find
in favor of” Plaintiffs. Marlite, Inc. v. Eckenrod, 537 F. App'x 815, 816 (11th Cir. 2013)
(internal quotations omitted). Drawing all reasonable inferences in favor of the nonmoving
party, and in light of all the evidence presented at trial, the Court DENIES Defendant's
motion. To the extent Plaintiffs’ response constitutes a motion for directed verdict the
Court DENIES Plaintiffs’ motion.

Accordingly, itis ORDERED AND ADJUDGED that Defendant's motion (DE 186)
is DENIED. The Parties shall submit a proposed final judgment within fourteen days of
this Order. |

DONE AND ORDERED in chambers in Miami, Florida, this [Gay of February,

2020.

hy
KATHLEEN M, WILLIAMS
UNITED S{ATES DISTRICT JUDGE

 
